Per Curiam.

Appellant states that he wants to mount a collateral attack on his conviction, essentially by bringing perjury charges against a witness who testified against him and using the anticipated resulting conviction as a basis for seeking post-conviction relief under R.C. 2953.21 to 2953.23. He argues that the Due Process and Equal Protection Clauses of the Constitution of the United States require a transcript to be delivered to him.
This court has held that an indigent prisoner is entitled to relevant portions of a transcript upon, inter alia, appeal or in seeking post-conviction relief. State, ex rel. Partee, v. McMahon (1963), 175 Ohio St. 243, 24 O.O. 2d 386, 193 N.E. 2d 266. However, the right is subject to certain limits. One limit previously established is that, inter alia, appeal or post-conviction action must be pending at the time the transcript is sought. State, ex rel. Partee, v. McMahon, supra; State, ex rel. Catlino, v. Clerk of Courts (1967), 9 Ohio St. 2d 101, 38 O.O. 2d 255, 224 N.E. 2d 130; State, ex rel. Clark, v. Marshall (1980), 63 Ohio St. 2d 107, 17 O.O. 3d 65, 406 N.E. 2d 1128. Another limit is that only one copy of a transcript need be provided. *46State, ex rel. Vitoratos, v. Walsh (1962), 173 Ohio St. 467, 20 O.O. 2d 84, 183 N.E. 2d 917, appeal dismissed (1962), 371 U.S. 114.
Here, the record does not indicate appellant has a petition for post-conviction relief pending, but does indicate he has already been provided with one transcript. Accordingly, he has no clear legal right to the relief requested, nor does appellee have a clear duty to provide such relief.
The judgment of the court of appeals is therefore affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.'